Regarding the independent claims, applicant amended the claims to incorporate “wherein the first distance is a distance between the first sensor and the vascular access and the second distance is a distance between the second sensor and the vascular access”, filed 05/10/2021. By itself, this amendment is not enough to overcome the previous prior art rejections over Kleinekofort in view of Pan and Krivitski.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “wherein the first distance is a distance between the first sensor and the vascular access and the second distance is a distance between the second sensor and the vascular access”, filed 05/10/2021. By itself, this amendment is not enough to overcome the previous prior art rejections over Kleinekofort in view of Pan and Krivitski.
In response to Applicant’s argument that “Krivitski still fails to disclose or suggest that the shunt flow is calculated using physiological measurements from two sensors...it is respectfully submitted that an average time an indicator takes to move between two locations...fails to disclose or suggest a single physiological measurement from a single sensor much less two different physiological measurements from two different sensors”, Examiner notes that the sensors are described as first and second sensors spaced apart and disposed effective for sensing an indicator at first and second locations in the circulating system, and the indicator can be a natural indicator produced by the body, such as density variations in the blood caused by rhythmic breathing, are optionally used instead of an introduced indicator (e.g. Col 2, lines 11-27); these natural indicators are thus physiological measurements.
In response to Applicant’s argument that “a person skilled in the art would not have combined Kleinekofort and Krivitski and the Office's combination is based on impermissible hindsight”, Examiner 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792 
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792